Filed pursuant to Rule 433 Registration File No. 333-163649 January 7, 2010 THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. ALTERNATIVELY, COMMUNITY HEALTH SYSTEMS, INC. WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING TOLL FREE 1-800-547-7754. Date: January 7, 2010 To: Community Health Systems, Inc. Human Resources Personnel CEOs and Division Presidents From: Roy A. Sellers, SPHR NOTICE TO ALL HUMAN RESOURCES PERSONNEL, CEOs and DIVISION PRESIDENTS OF COMMUNITY HEALTH SYSTEMS, INC. This is background information only NOT FOR DISTRIBUTION to participants: CHS is making a Stock Rescission offer to a limited group of participants in the main QACA 401k plan and the Spokane 401k plan. The offer applies only to participants in those plans that purchased CHS stock as a part of those plans between Jan 1, 2009 and Dec 1, 2009. Principal will be helping us administer this rescission offer. The CHS Stock Rescission is open: Thurs Jan 7 – Thurs Feb 11. I have attached the prospectus that the participants can access on the web.Please note that the prospectus contains a Q&A section that contains useful information.
